DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed September 10, 2021 in which claims 1, 15-22, and 24 -26 were amended.
 The rejection of the claims under 35 USC 112 is withdrawn in view of the amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,071,485 (appears on the previous PTO-1449).
 	GB teaches a fuel blending system wherein the system includes an apparatus for blending in a batch a product fuel substance by combining at least two fuel streams.  
 	GB does not specifically teach that the formulated octane number is greater than the target octane number by a margin of less than 1.  However, this is clearly with the scope of GB because GB has a predetermined octane number and the formulated fuel may have an octane number greater than the predetermined octane number.
 	With respect to the anti-knock agent, GB prefers to use TEL.  However, GB is not limited to such an agent because he uses TEL as an example of a suitable anti-knock agent (see page 2, lines 3-6 and 93-102). The composition of GB would meet the limitations regarding the Ron and AKI because GB is teaching a conventional gasoline composition.
Claims 1-7 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,071,485 (“GB ‘485”) and GB 2,308,849 (“GB ‘849”) (appears on the previous PTO-1449).
  	GB ‘485 has been discussed above.  GB ‘485 does not teach the octane boosting additive of claim 1.  However, GB ‘849 teaches a similar anti-knock agent.


    PNG
    media_image1.png
    205
    246
    media_image1.png
    Greyscale

wherein R is H or hydrocarbyl group and R1-R4 is H of hydrocarbyloxy or hydrocarbyl groups (see abstract). The benzoxazine is 3,4-dihydro-1,3-(2H) benzoxazine (see page 8, last para through page 9, first full para). The dihydrobenzoxazine is present in the additive composition in an amount of 30-70% and is present in the gasoline in an amount from 0.1 to 15% (see second-third para). GB teaches that the additive compositions may additionally comprise one or more additives such as oxygenates (ethanol) (see page 10, first para). GB “849 meets the limitations of the claims other than the differences set forth below.
 	GB ‘849 does not exemplify an additive composition comprising the claimed additive wherein the N atom is directly bonded to one of the shared carbon atoms of the aromatic ring. However, no unobviousness is seen in this difference because GB ‘485 teaches a position isomer (compound having the same radicals in physically different positions on the same nucleus) which are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 195 USPQ 426 (CCPA 1977); In re May, 197 USPQ 601 .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that amending claim 1 to include the subject matter of claim 8, which was not rejected over GB ‘485, places the claims in condition for allowance.
 	Claim 8 is a withdrawn claim and was not examined.  The addition of the limitations of the octane-boosting addition does not overcome the rejection over GB ‘485 because the addition of the additive may not be required.
 	Applicant argues that claim 1 is patentable because neither GB ‘485 nor GB ‘849 discloses the claimed blending step.  Applicant argues that reciting a predetermined octane number is not sufficient to teach or suggest the claimed method.
 	The examiner respectfully disagrees.  The sole purpose of GB ‘485 is to prepare a refinery fuel composition that meets a targeted octane number.  The acquired octane number may be less than or greater than the targeted octane number.  GB ‘485 uses the computer to determine the octane number of the fuel and if the octane number of the fuel is less that the targeted octane number. GB ‘485 manipulates the amount of octane–boosting additive that would be required to bring the octane number up to the targeted octane number.  This is what Applicant does.  The skilled artisan recognizes that each 0.1 octane over the target octane will increase the cost to the refinery operators.  Applicant’s claim language of “refinery fuel composition with an octane 
 	Applicant argues that GB ‘849 develops the benzo-oxazine additives from 2-aminomethyl-4-cresol and that there is no teaching of additives derived from anything other than this compound.  Applicant argues that one skilled in the art would have no reason to prepare the additive recited in claim 1 and use them in the claimed method.
 	As stated in the above rejection, GB ‘849 teaches a position isomer of the claimed compound and this isomer is used for the same purpose as the additive of claim 1.  Applicant would recognize that position isomers of the additive of GB ‘849 would more likely than not also function as octane-boosting additives.
 	Applicant argues that GB ‘485 prefers to use lead as the octane booster and provides no motivation to use any other agents.
 	The skilled artisan having GB ‘485 before her/him would recognize that fuels for IC engines no longer contain an appreciable amount of lead and would be led to look for an alternative octane-boosting additive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16639542/20211023